DETAILED ACTION
Claims status
In response to the application filed on 07/13/2021, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Issue:
The amended claim 1 recites " wherein the scheduling request is sent independent of a periodic transmission time interval (TTI) related to the terminal device.” [Emphasis Added]
The claimed elements are reviewed in light of the specification to determine whether the claimed elements are sufficiently supported by the description of the current application and the foreign priority application, i.e., 2018/088969. In view of the specification, the specification only provides:
	[0062] In addition, all types of physical channels of the existing LTE system are designed based on a transmission time interval (TTI) length of 1 millisecond, but the TTI length may be less than 1 
[0078]…However, in the prior art, a time domain resource used to send the scheduling request is a periodic subframe, and the network device detects the scheduling request only on the periodic subframe. It should be noted that a frequency domain and/or a code domain resource…
See paragraphs 0062, and 0078 of the published application. Nowhere does in the specification implicitly and/or explicitly provide “the scheduling request is sent independent of a periodic transmission time interval (TTI)”. More specifically, the specification fails to provide how the scheduling request is sent without using a periodic transmission time interval. In view of the above analysis, the instant specification fails to support an adequate written description of the current claim. Thus, the instant claim introduces elements or limitations which are not supported by the as-filed disclosure violate the written description requirement, i.e., new matter. 
New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971). Therefore, the claim must be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, for lack of adequate written description. Independent claims 11 is further rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, based on the same/similar reason as discussed in above. Dependent claims 2-10, and 12-20 are also rejected as being dependency upon the rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Landstrom et al. (US 2012/0122465 A1).
Regarding claim 1; Landstrom discloses a method, comprising: 
determining, by a terminal device, a first time length corresponding to first information (See Fig. 7: at step 701-702, The user equipment 120 is arranged to send a scheduling request to the base station 110 only at certain dedicated moments in time, which are separated by a predetermined time interval and to send data only after firstly having sent a scheduling request and being scheduled resources by the base station 110. A first instruction, i.e., first information, comprising a first scheduling request interval is received from the base station 110; ¶. [0111] and ¶. [0115]), wherein the first information comprises information about a data transmission resource (See Fig. 7: Step 703, The scheduling request interval is adjusted according to the received first instruction. ¶. [0117].); and 
sending, by the terminal device, a scheduling request on a first resource (See Fig. 7: at step 704: A scheduling request is sent to the base station 110 at the adjusted first scheduling request interval, i.e. at the dedicated moment in time when the user equipment 120 is allowed by the base station 110 to send a scheduling request over a control channel, such as e.g. PUCCH. ¶. [0118]), wherein a time length of the first resource is equal to the first time length (See Fig. 7: at step 703: the scheduling request interval is adjusted, i.e., being equaled, according to the received first instruction, i.e., time length of the first resource; ¶. [0117]), and the scheduling request requests the data transmission resource (See Fig. 7: at step 705, based on the scheduling request to the BS, the UE received a second scheduling request interval and scheduling request resource. The second scheduling request interval and the scheduling request resource is used in order to adjust the scheduling request resources of the user equipment. ¶. [0119]); and
wherein the scheduling request is sent independent of a periodic transmission time interval (TTI) related to the terminal device (See Fig. 7: A scheduling request is sent to the base station 110 at the adjusted first scheduling request interval, i.e. at the dedicated moment in time when the user equipment 120 is allowed by the base station 110 to send a scheduling request over a control channel, such as e.g. PUCCH. Step 705).
[Examiner’s note: Landstrom’s invention provides that the scheduling request is sent based on the adjusted interval at the dedicated moment in time using control channel. There is no indication of using periodic TTI. Thus, it’d be reasonable to analyze that the scheduling request is sent without using a periodic TTI applying under the BRI.]

Regarding claim 11; Landstrom discloses a terminal device (See Fig. 8: the UE device), comprising: a transmitter; a processor; a non-transitory computer-readable storage medium storing a program to be executed by the processor (See Fig. 8 and its components; ¶. [0124]), the program including instructions for: 
determining a first time length corresponding to first information (See Fig. 7: at step 701-702, The user equipment 120 is arranged to send a scheduling request to the base station 110 only at certain dedicated moments in time, which are separated by a predetermined time interval and to send data only after firstly having sent a scheduling request and being scheduled resources by the base station 110. A first instruction, i.e., first information, comprising a first scheduling request interval is received from the base station 110; ¶. [0111] and ¶. [0115]), wherein the first information comprises information about a data transmission resource (See Fig. 7: Step 703, The scheduling request interval is adjusted according to the received first instruction. ¶. [0117].); and 
sending, using the transmitter, a scheduling request on a first resource (See Fig. 7: at step 704: A scheduling request is sent to the base station 110 at the adjusted first scheduling request interval, i.e. at the dedicated moment in time when the user equipment 120 is allowed by the base station 110 to send a scheduling request over a control channel, such as e.g. PUCCH. ¶. [0118]), wherein a time length of the first resource is equal to the first time length (See Fig. 7: at step 703: the scheduling request interval is adjusted, i.e., being equaled, according to the received first instruction, i.e., time length of the first resource; ¶. [0117]), and the scheduling request requests the data transmission resource (See Fig. 7: at step 705, based on the scheduling request to the BS, the UE received a second scheduling request interval and scheduling request resource. The second scheduling request interval and the scheduling request resource is used in order to adjust the scheduling request resources of the user equipment. ¶. [0119]).
wherein the scheduling request is sent independent of a periodic transmission time interval (TTI) related to the terminal device (See Fig. 7: A scheduling request is sent to the base station 110 at the adjusted first scheduling request interval, i.e. at the dedicated moment in time when the user equipment 120 is allowed by the base station 110 to send a scheduling request over a control channel, such as e.g. PUCCH. Step 705).
[Examiner’s note: Landstrom’s invention provides that the scheduling request is sent based on the adjusted interval at the dedicated moment in time using control channel. There is no indication of using periodic TTI. Thus, it’d be reasonable to analyze that the scheduling request is sent without using a periodic TTI applying under the BRI.]

Regarding claim 19; Landstrom discloses a network device, comprising: a processor; a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for: 
determining a first time length of a first resource, wherein the first resource is used to carry a scheduling request (See Fig. 7: at step 701-702, The user equipment 120 is arranged to send a scheduling request to the base station 110 only at certain dedicated moments in time, which are separated by a predetermined time interval and to send data only after firstly having sent a scheduling request and being scheduled resources by the base station 110. A first instruction, i.e., first information, comprising a first scheduling request interval is received from the base station 110; ¶. [0111] and ¶. [0115]) that is received by the network device from a terminal device, and the scheduling request requests a data transmission resource (See Fig. 7: at step 704: A scheduling request is sent to the base station 110 at the adjusted first scheduling request interval, i.e. at the dedicated moment in time when the user equipment 120 is allowed by the base station 110 to send a scheduling request over a control channel, such as e.g. PUCCH. ¶. [0118]), wherein the scheduling request is sent independent of a periodic transmission time interval (TTI) related to the terminal device (See Fig. 7: A scheduling request is sent to the base station 110 at the adjusted first scheduling request interval, i.e. at the dedicated moment in time when the user equipment 120 is allowed by the base station 110 to send a scheduling request over a control channel, such as e.g. PUCCH. Step 705); and
determining first information corresponding to the first time length, wherein the first information comprises information about the data transmission resource. (See Fig. 7: Step 703, The scheduling request interval is adjusted according to the received first instruction. ¶. [0117]).
Examiner’s note: Landstrom’s invention provides that the scheduling request is sent based on the adjusted interval at the dedicated moment in time using control channel. There is no indication of using periodic TTI. Thus, it’d be reasonable to analyze that the scheduling request is sent without using a periodic TTI applying under the BRI.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Landstrom et al. (US 2012/0122465 A1) in view of Agiwal et al. (US 2015/0270932 A1).
Regarding claim 1; Landstrom discloses a method, comprising: 
determining, by a terminal device, a first time length corresponding to first information (See Fig. 7: at step 701-702, The user equipment 120 is arranged to send a scheduling request to the base station 110 only at certain dedicated moments in time, which are separated by a predetermined time interval and to send data only after firstly having sent a scheduling request and being scheduled resources by the base station 110. A first instruction, i.e., first information, comprising a first scheduling request interval is received from the base station 110; ¶. [0111] and ¶. [0115]), wherein the first information comprises information about a data transmission resource (See Fig. 7: Step 703, The scheduling request interval is adjusted according to the received first instruction. ¶. [0117].); and 
sending, by the terminal device, a scheduling request on a first resource (See Fig. 7: at step 704: A scheduling request is sent to the base station 110 at the adjusted first scheduling request interval, i.e. at the dedicated moment in time when the user equipment 120 is allowed by the base station 110 to send a scheduling request over a control channel, such as e.g. PUCCH. ¶. [0118]), wherein a time length of the first resource is equal to the first time length (See Fig. 7: at step 703: the scheduling request interval is adjusted, i.e., being equaled, according to the received first instruction, i.e., time length of the first resource; ¶. [0117]), and the scheduling request requests the data transmission resource (See Fig. 7: at step 705, based on the scheduling request to the BS, the UE received a second scheduling request interval and scheduling request resource. The second scheduling request interval and the scheduling request resource is used in order to adjust the scheduling request resources of the user equipment. ¶. [0119]); and
[Examiner’s note: the method of adjusting the scheduling time-interval based on the received instruction could be reasonably analyzed as a method of equaling a time-length of the resource to the first time-length applying under the BRI.]
wherein the scheduling request is sent independent of a periodic transmission time interval (TTI) related to the terminal device (See Fig. 7: A scheduling request is sent to the base station 110 at the adjusted first scheduling request interval, i.e. at the dedicated moment in time when the user equipment 120 is allowed by the base station 110 to send a scheduling request over a control channel, such as e.g. PUCCH. Step 705).
Examiner’s note: Landstrom’s invention provides that the scheduling request is sent based on the adjusted interval at the dedicated moment in time using control channel. There is no indication of using periodic TTI. Thus, it’d be reasonable to analyze that the scheduling request is sent without using a periodic TTI applying under the BRI.]
Even though, Landstrom teaches the method of adjusting the scheduling time-interval based on the received first instruction, Landstrom doesn’t explicitly describe the term “equaling” between a time-length of the resource to the first time-length.
However, Agiwal from the same or similar fields of endeavor further discloses a method wherein a time length of the first resource is equal to the first time length (See Figs. 1c-1d, The resources are allocated every scheduling interval for time duration equal to the scheduling interval. ¶. [0006]).
The rationale of combining the Landstrom into Agiwal is that Agiwal’s method of every scheduling interval for time duration being equal to the scheduling interval could be apparently implemented into Landstrom’s method of adjusting scheduling time-interval based on the instruction.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide every scheduling interval for time duration be equal to the scheduling interval as taught by Agiwal to have incorporated in the system of Landstrom, so that it would not only provide where the DL allocation interval is aligned with the subframe of the primary carrier indicating resources for the DL allocation interval but also helps a mobile station (MS) to communicate with a base station (BS) using asymmetric carriers consisting of at least one low frequency carrier in a cellular band and at least one high frequency carrier in a millimeter Wave band. Agiwal: ¶. [0006 and 0033].

Landstrom discloses the method wherein determining, by the terminal device, the first time length corresponding to first information comprises: 
determining, by the terminal device based on a second correspondence, the first time length corresponding to the first information, wherein the second correspondence comprises a correspondence between the first information and a first time length range, and the first time length range comprises the first time length (See Fig. 7: A second instruction comprising a second scheduling request interval and scheduling request resource is received. The second scheduling request interval and the scheduling request resource is used in order to adjust the scheduling request resources of the user equipment 120. The scheduling request interval and scheduling request resources are adjusted, according to the second scheduling request interval and scheduling request resource comprised in the received second instruction. ¶. [0119-0120]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 4; Landstrom discloses the method wherein sending, by the terminal device based on the second information, the scheduling request on the first resource comprises: sending, by the terminal device based on time domain resources occupied by the second information, the scheduling request on the first resource (See Fig. 7: steps 704-705: ¶. [0118-0119]).

Regarding claim 11; Landstrom discloses a terminal device (See Fig. 8: the UE device), comprising: a transmitter; a processor; a non-transitory computer-readable storage medium storing a program to be executed by the processor (See Fig. 8 and its components; ¶. [0124]), the program including instructions for: 
See Fig. 7: at step 701-702, The user equipment 120 is arranged to send a scheduling request to the base station 110 only at certain dedicated moments in time, which are separated by a predetermined time interval and to send data only after firstly having sent a scheduling request and being scheduled resources by the base station 110. A first instruction, i.e., first information, comprising a first scheduling request interval is received from the base station 110; ¶. [0111] and ¶. [0115]), wherein the first information comprises information about a data transmission resource (See Fig. 7: Step 703, The scheduling request interval is adjusted according to the received first instruction. ¶. [0117].); and 
sending, using the transmitter, a scheduling request on a first resource (See Fig. 7: at step 704: A scheduling request is sent to the base station 110 at the adjusted first scheduling request interval, i.e. at the dedicated moment in time when the user equipment 120 is allowed by the base station 110 to send a scheduling request over a control channel, such as e.g. PUCCH. ¶. [0118]), wherein a time length of the first resource is equal to the first time length (See Fig. 7: at step 703: the scheduling request interval is adjusted, i.e., being equaled, according to the received first instruction, i.e., time length of the first resource; ¶. [0117]), and the scheduling request requests the data transmission resource (See Fig. 7: at step 705, based on the scheduling request to the BS, the UE received a second scheduling request interval and scheduling request resource. The second scheduling request interval and the scheduling request resource is used in order to adjust the scheduling request resources of the user equipment. ¶. [0119]); and
wherein the scheduling request is sent independent of a periodic transmission time interval (TTI) related to the terminal device (See Fig. 7: A scheduling request is sent to the base station 110 at the adjusted first scheduling request interval, i.e. at the dedicated moment in time when the user equipment 120 is allowed by the base station 110 to send a scheduling request over a control channel, such as e.g. PUCCH. Step 705).
Examiner’s note: Landstrom’s invention provides that the scheduling request is sent based on the adjusted interval at the dedicated moment in time using control channel. There is no indication of using periodic TTI. Thus, it’d be reasonable to analyze that the scheduling request is sent without using a periodic TTI applying under the BRI.]
Even though, Landstrom teaches the method of adjusting the scheduling time-interval based on the received first instruction, Landstrom doesn’t explicitly describe the term “equaling” between a time-length of the resource to the first time-length.
However, Agiwal from the same or similar fields of endeavor further discloses a method wherein a time length of the first resource is equal to the first time length (See Figs. 1c-1d, The resources are allocated every scheduling interval for time duration equal to the scheduling interval. ¶. [0006]).
The rationale of combining the Landstrom into Agiwal is that Agiwal’s method of every scheduling interval for time duration being equal to the scheduling interval could be apparently implemented into Landstrom’s method of adjusting scheduling time-interval based on the instruction.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide every scheduling interval for time duration be equal to the scheduling interval as taught by Agiwal to have incorporated in the system of Landstrom, so that it would not only provide where the DL allocation interval is aligned with the subframe of the primary carrier indicating resources for the DL allocation interval but also helps a mobile station (MS) to communicate with a base station (BS) using asymmetric carriers consisting of at least one low frequency carrier in a cellular band and at least one high frequency carrier in a millimeter Wave band. Agiwal: ¶. [0006 and 0033].

Landstrom discloses the terminal device wherein determining, by the terminal device, the first time length corresponding to first information comprises: 
determining, by the terminal device based on a second correspondence, the first time length corresponding to the first information, wherein the second correspondence comprises a correspondence between the first information and a first time length range, and the first time length range comprises the first time length (See Fig. 7: A second instruction comprising a second scheduling request interval and scheduling request resource is received. The second scheduling request interval and the scheduling request resource is used in order to adjust the scheduling request resources of the user equipment 120. The scheduling request interval and scheduling request resources are adjusted, according to the second scheduling request interval and scheduling request resource comprised in the received second instruction. ¶. [0119-0120]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 14; Landstrom discloses the terminal device wherein sending, by the terminal device based on the second information, the scheduling request on the first resource comprises: sending, by the terminal device based on time domain resources occupied by the second information, the scheduling request on the first resource (See Fig. 7: steps 704-705: ¶. [0118-0119]).

Regarding claim 19; Landstrom discloses a network device, comprising: a processor; a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for: 
determining a first time length of a first resource, wherein the first resource is used to carry a scheduling request (See Fig. 7: at step 701-702, The user equipment 120 is arranged to send a scheduling request to the base station 110 only at certain dedicated moments in time, which are separated by a predetermined time interval and to send data only after firstly having sent a scheduling request and being scheduled resources by the base station 110. A first instruction, i.e., first information, comprising a first scheduling request interval is received from the base station 110; ¶. [0111] and ¶. [0115]) that is received by the network device from a terminal device, and the scheduling request requests a data transmission resource (See Fig. 7: at step 704: A scheduling request is sent to the base station 110 at the adjusted first scheduling request interval, i.e. at the dedicated moment in time when the user equipment 120 is allowed by the base station 110 to send a scheduling request over a control channel, such as e.g. PUCCH. ¶. [0118]), wherein the scheduling request is sent independent of a periodic transmission time interval (TTI) related to the terminal device (See Fig. 7: A scheduling request is sent to the base station 110 at the adjusted first scheduling request interval, i.e. at the dedicated moment in time when the user equipment 120 is allowed by the base station 110 to send a scheduling request over a control channel, such as e.g. PUCCH. Step 705); and
determining first information corresponding to the first time length, wherein the first information comprises information about the data transmission resource. (See Fig. 7: Step 703, The scheduling request interval is adjusted according to the received first instruction. ¶. [0117]).
[Examiner’s note: Landstrom’s invention provides that the scheduling request is sent based on the adjusted interval at the dedicated moment in time using control channel. There is no indication of using periodic TTI. Thus, it’d be reasonable to analyze that the scheduling request is sent without using a periodic TTI applying under the BRI.] Even though, Landstrom teaches the method of adjusting the scheduling time-interval based on the received first instruction, Landstrom doesn’t explicitly describe the term “equaling” between a time-length of the resource to the first time-length.
However, Agiwal from the same or similar fields of endeavor further discloses a method wherein a time length of the first resource is equal to the first time length (See Figs. 1c-1d, The resources are allocated every scheduling interval for time duration equal to the scheduling interval. ¶. [0006]).
The rationale of combining the Landstrom into Agiwal is that Agiwal’s method of every scheduling interval for time duration being equal to the scheduling interval could be apparently implemented into Landstrom’s method of adjusting scheduling time-interval based on the instruction.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide every scheduling interval for time duration be equal to the scheduling interval as taught by Agiwal to have incorporated in the system of Landstrom, so that it would not only provide where the DL allocation interval is aligned with the subframe of the primary carrier indicating resources for the DL allocation interval but also helps a mobile station (MS) to communicate with a base station (BS) using asymmetric carriers consisting of at least one low frequency carrier in a cellular band and at least one high frequency carrier in a millimeter Wave band. Agiwal: ¶. [0006 and 0033].






Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Landstrom et al. (US 2012/0122465 A1) in view of Agiwal et al. (US 2015/0270932 A1), and further in view of Maeda et al. (US 2009/0316811 A1).
Regarding claim 3; Landstrom discloses the method wherein the sending, by the terminal device, the scheduling request on the first resource comprises: sending, by the terminal device based on second information, the scheduling request on the first resource (See Fig. 7: step 705, The second scheduling request interval and the scheduling request resource is used in order to adjust the scheduling request resources of the user equipment 120. The scheduling request interval and scheduling request resources are adjusted, according to the second scheduling request interval and scheduling request resource comprised in the received second instruction. ¶. [0119-0120]).
Neither Landstrom nor Agiwal teaches wherein the second information comprises a first scrambling code information.
However, Maeda further teaches wherein the second information comprises a first scrambling code information. (See Fig. 8: ¶. [0486]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the second information comprises a first scrambling code information as taught by Maeda to have incorporated in the system of Landstrom, so that it would carry out scheduling for improvements in the throughput of each mobile terminal and that of the whole mobile communication system. Maeda: ¶. [0132].

Regarding claim 13; Landstrom discloses the terminal device wherein the sending, by the terminal device, the scheduling request on the first resource comprises: sending, by the terminal device based on second information, the scheduling request on the first resource (See Fig. 7: step 705, The second scheduling request interval and the scheduling request resource is used in order to adjust the scheduling request resources of the user equipment 120. The scheduling request interval and scheduling request resources are adjusted, according to the second scheduling request interval and scheduling request resource comprised in the received second instruction. ¶. [0119-0120]).
Neither Landstrom nor Agiwal teaches wherein the second information comprises a first scrambling code information.
However, Maeda further teaches wherein the second information comprises a first scrambling code information. (See Fig. 8: ¶. [0486]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the second information comprises a first scrambling code information as taught by Maeda to have incorporated in the system of Landstrom, so that it would carry out scheduling for improvements in the throughput of each mobile terminal and that of the whole mobile communication system. Maeda: ¶. [0132].

Allowable Subject Matter
Claims 5-10, 15-18, and 20 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
In response to the amendment as filed on 07/13/2021, Applicant has amended all the independent claims. Thus, Applicant’s arguments with respect to claims 1-20 have been considered but they are not persuasive.
Arguments:
Applicant argued that Landstrom fails to teach “wherein the scheduling request is sent independent of a periodic transmission time interval (TTI) related to the terminal device”.
Examiner’s response:
Examiner respectfully disagrees. Landstrom clearly discloses figure 7 and its steps below:
[0115] A first instruction comprising a first scheduling request interval is received from the base station 110.
[0116] The first scheduling request interval received from the base station 110, may according to some embodiments be used only for a certain period of time. The certain period of time for which the first scheduling request interval is to be used by the user equipment 120 may according to some embodiments be received from the base station 110. Step 703
[0117] The scheduling request interval is adjusted according to the received first instruction. Step 704
[0118] A scheduling request is sent to the base station 110 at the adjusted first scheduling request interval, i.e. at the dedicated moment in time when the user equipment 120 is allowed by the base station 110 to send a scheduling request over a control channel, such as e.g. PUCCH. Step 705
Landstrom’s invention makes no indication of using period transmission time interval for the scheduling request to be sent. See paragraphs [0115]-[0118]. Landstrom only states that the scheduling request are transmitted for a certain period/interval. Landstrom doesn’t include the 
In view of the above reasoning, the combined teaching of Landstrom and Agiwal successfully teaches each and every limitation of the amended claimed-elements. As a consequence, the combined teaching also renders the rest of the dependent claims. Thus, Examiner believes that all the rejections shall be sustained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416